   Case 16-21093         Doc 208      Filed 05/15/19       Entered 05/15/19 15:42:00            Page 1 of 11


                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      HARTFORD DIVISION

       In re: ZIPADELLI, JON                                          §    Case No. 16-21093-JJT
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Bonnie C. Mangan, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $945,241.38                          Assets Exempt: $54,916.40
 (without deducting any secured claims)
 Total Distribution to Claimants:$19,792.04            Claims Discharged
                                                       Without Payment: $77,783.75

 Total Expenses of Administration:$7,207.96


         3) Total gross receipts of $     27,000.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $27,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
   Case 16-21093          Doc 208        Filed 05/15/19         Entered 05/15/19 15:42:00              Page 2 of 11



                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                       $1,946,270.57        $107,043.71              $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           7,207.96          7,207.96           7,207.96

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                  2,700.00           1,200.00           1,200.00          1,200.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     42,780.00          51,605.79          51,605.79         18,592.04

                                        $1,991,750.57        $167,057.46         $60,013.75        $27,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on July 05, 2016.
  The case was pending for 34 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 05/07/2019                 By: /s/Bonnie C. Mangan
                                        Trustee, Bar No.: CT03759


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                 Case 16-21093             Doc 208         Filed 05/15/19           Entered 05/15/19 15:42:00                 Page 3 of 11




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                $ AMOUNT
               DESCRIPTION
                                                                                         TRAN. CODE 1                            RECEIVED
     Property at 344 Broad Street, New Britain, CT                                       1110-000                                   4,000.00

     Central Connecticut Equities, LLC 25%                                               1129-000                                   4,000.00

     MRZ, LLC 25%                                                                        1129-000                                   4,000.00

     6 Wellington, LLC 25%                                                               1129-000                                   2,000.00

     64 Roxbury, LLC 25%                                                                 1129-000                                   2,000.00

     Andrews Estates, LLC 50%                                                            1129-000                                   4,000.00

     Claims v. Jason Maxwell, Nicolas Rucci, Ellen                                       1149-000                                   4,000.00

     Claim vs Robert Zdon, Receiver                                                      1249-000                                   3,000.00


    TOTAL GROSS RECEIPTS                                                                                                          $27,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                              $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS          CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED           PAID
                                                       CODE                6D)
           3S     Savings Bank of Danbury              4110-000             102,380.45             75,000.00              0.00                 0.00

          12      Ford Motor Credit Company            4210-000              31,993.00             32,043.71              0.00                 0.00
                  LLC
 NOTFILED         Nationstar Mortgage LLC              4110-000             180,644.00            N/A                   N/A                    0.00

 NOTFILED         Ditech Financial Llc                 4110-000             177,062.00            N/A                   N/A                    0.00

 NOTFILED         Ditech Financial Llc                 4110-000             110,519.00            N/A                   N/A                    0.00




UST Form 101-7-TDR (10/1/2010)
            Case 16-21093      Doc 208       Filed 05/15/19        Entered 05/15/19 15:42:00         Page 4 of 11

 NOTFILED   Nationstar Mortgage LLC        4110-000         136,053.00      N/A                N/A               0.00

 NOTFILED   Nationstar Mortgage LLC        4110-000         166,895.04      N/A                N/A               0.00

 NOTFILED   Specialized Loan               4110-000           27,955.00     N/A                N/A               0.00
            Servicing/SLS
 NOTFILED   U.S. Bank                      4110-000         203,585.97      N/A                N/A               0.00

 NOTFILED   Seterus Inc                    4110-000         175,124.00      N/A                N/A               0.00

 NOTFILED   Seterus Inc                    4110-000           86,689.00     N/A                N/A               0.00

 NOTFILED   Nationstar Mortgage LLC        4110-000           92,921.00     N/A                N/A               0.00

 NOTFILED   Seterus Inc                    4110-000         195,496.00      N/A                N/A               0.00

 NOTFILED   M&T Bank                       4110-000         258,953.11      N/A                N/A               0.00


 TOTAL SECURED CLAIMS                                     $1,946,270.57    $107,043.71          $0.00           $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                              CLAIMS              CLAIMS           CLAIMS         CLAIMS
                                        TRAN.
                                                      SCHEDULED           ASSERTED         ALLOWED          PAID
                                        CODE
 Trustee Compensation - Bonnie C. Mangan       2100-000         N/A           3,450.00        3,450.00       3,450.00

 Trustee Expenses - Bonnie C. Mangan           2200-000         N/A               263.93       263.93          263.93

 Other - JA MORGAN LAW, LLC                    3210-000         N/A           2,997.50        2,997.50       2,997.50

 Other - JA MORGAN LAW, LLC                    3220-000         N/A                 3.00         3.00            3.00

 Other - Rabobank, N.A.                        2600-000         N/A                27.80        27.80           27.80

 Other - Rabobank, N.A.                        2600-000         N/A                31.60        31.60           31.60

 Other - Rabobank, N.A.                        2600-000         N/A                27.72        27.72           27.72

 Other - Rabobank, N.A.                        2600-000         N/A                30.55        30.55           30.55

 Other - BONNIE C. MANGAN                      2300-000         N/A                 3.28         3.28            3.28

 Other - Rabobank, N.A.                        2600-000         N/A                28.59        28.59           28.59

 Other - Rabobank, N.A.                        2600-000         N/A                27.59        27.59           27.59

 Other - Rabobank, N.A.                        2600-000         N/A                31.36        31.36           31.36

 Other - Rabobank, N.A.                        2600-000         N/A                26.56        26.56           26.56

 Other - Rabobank, N.A.                        2600-000         N/A                28.42        28.42           28.42

 Other - Rabobank, N.A.                        2600-000         N/A                29.35        29.35           29.35

 Other - Rabobank, N.A.                        2600-000         N/A                38.94        38.94           38.94

 Other - Rabobank, N.A.                        2600-000         N/A                37.07        37.07           37.07

 Other - Rabobank, N.A.                        2600-000         N/A                40.85        40.85           40.85

 Other - Rabobank, N.A.                        2600-000         N/A                39.51        39.51           39.51




UST Form 101-7-TDR (10/1/2010)
            Case 16-21093         Doc 208   Filed 05/15/19           Entered 05/15/19 15:42:00          Page 5 of 11

 Other - Rabobank, N.A.                      2600-000            N/A                  20.36         20.36          20.36

 Other - Rabobank, N.A.                      2600-000            N/A                  23.98         23.98          23.98

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                   $7,207.96      $7,207.96       $7,207.96
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS                CLAIMS             CLAIMS         CLAIMS
                                         TRAN.
                                                     SCHEDULED             ASSERTED           ALLOWED          PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                        $0.00        $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                CLAIMS
   CLAIM                                             SCHEDULED             ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.          (from Form        (from Proofs of     ALLOWED          PAID
                                         CODE               6E)                Claim)
     11     Stephanie Fontano           5600-000           N/A                     1,200.00      1,200.00        1,200.00

 NOTFILED   State of Conn. Revenue      5200-000              2,700.00          N/A               N/A                0.00
            Service
 TOTAL PRIORITY UNSECURED                                    $2,700.00           $1,200.00      $1,200.00       $1,200.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                CLAIMS
   CLAIM                                             SCHEDULED             ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.          (from Form        (from Proofs of     ALLOWED          PAID
                                         CODE               6F)                Claim)
      1     Connecticut Natural Gas     7100-000                 710.00            1,889.66      1,889.66            0.00
            Corporation
      2     Dr. Dennis S. Gianoli       7100-000           N/A                        64.00         64.00          23.37

      3U    Savings Bank of Danbury     7100-000           N/A                   41,087.51      41,087.51       15,003.22

      4     Central Connecticut         7100-000           N/A                  N/A                  0.00            0.00
            Equities, LLC
      5     Jason Maxwell               7100-000           N/A                  N/A                  0.00            0.00

      6     MRZ Properties, LLC         7100-000           N/A                  N/A                  0.00            0.00

      7     Andrews Estates, LLC        7100-000           N/A                  N/A                  0.00            0.00

      8     James Macchio               7100-000           N/A                  N/A                  0.00            0.00

      9     Ellen Venziano              7100-000           N/A                  N/A                  0.00            0.00

     10     Nicola Rucci                7100-000           N/A                  N/A                  0.00            0.00

     13     Anna Zastampowka            7100-000           N/A                  N/A                  0.00            0.00



UST Form 101-7-TDR (10/1/2010)
            Case 16-21093        Doc 208   Filed 05/15/19     Entered 05/15/19 15:42:00         Page 6 of 11

     14     James Macchio                7100-000    N/A              N/A                  0.00              0.00

     15     Guy Neumann                  7100-000    N/A              N/A                  0.00              0.00

     16     6 Wellington, LLC            7100-000    N/A              N/A                  0.00              0.00

     17     64 Roxbury, LLC              7100-000    N/A              N/A                  0.00              0.00

     18     TD Bank, N.A.                7100-000    N/A                7,874.60       7,874.60          2,875.43

 NOTFILED   Convergent Outsoucing, Inc   7100-000           100.00    N/A                 N/A                0.00

 NOTFILED   Associated Credit Services   7100-000           194.00    N/A                 N/A                0.00
            Data Processing Dept
 NOTFILED   Associated Credit Services   7100-000           181.00    N/A                 N/A                0.00
            Data Processing Dept
 NOTFILED   Convergent Outsoucing, Inc   7100-000           107.00    N/A                 N/A                0.00

 NOTFILED   Associated Credit Services   7100-000           118.00    N/A                 N/A                0.00
            Data Processing Dept
 NOTFILED   Bank Of America              7100-000      29,438.00      N/A                 N/A                0.00
            Nc4-105-03-14
 NOTFILED   Credit Protection Assoc      7100-000           422.00    N/A                 N/A                0.00

 NOTFILED   Convergent Outsoucing, Inc   7100-000           586.00    N/A                 N/A                0.00

 NOTFILED   Trojan Professional Se       7100-000            64.00    N/A                 N/A                0.00

 NOTFILED   Wilshire Credit Corp/Bank of 7100-000             0.00    N/A                 N/A                0.00
            America Bank of America N.A.
 NOTFILED   The Affiliated Group I       7100-000           361.00    N/A                 N/A                0.00

 NOTFILED   Td Banknorth                 7100-000       7,874.00      N/A                 N/A                0.00

 NOTFILED   Online Collections           7100-000           508.00    N/A                 N/A                0.00

 NOTFILED   Stephanie Fontano            7100-000           600.00    N/A                 N/A                0.00

 NOTFILED   Credit Collection Service    7100-000           498.00    N/A                 N/A                0.00

 NOTFILED   Associated Credit Services   7100-000       1,019.00      N/A                 N/A                0.00
            Data Processing Dept
            UNITED STATES TREASURY       7100-000    N/A                    690.02       690.02           690.02

 TOTAL GENERAL UNSECURED                              $42,780.00      $51,605.79     $51,605.79        $18,592.04
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                  Case 16-21093                   Doc 208           Filed 05/15/19                 Entered 05/15/19 15:42:00                    Page 7 of 11
                                                                                                                                                                    Exhibit 8


                                                                                Form 1                                                                              Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-21093-JJT                                                               Trustee:         (270170)    Bonnie C. Mangan
Case Name:        ZIPADELLI, JON                                                        Filed (f) or Converted (c): 07/05/16 (f)
                                                                                        §341(a) Meeting Date:        08/12/16
Period Ending: 05/07/19                                                                 Claims Bar Date:             03/06/17

                               1                                        2                           3                     4                 5                   6

                    Asset Description                                Petition/            Estimated Net Value         Property          Sale/Funds         Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,   Abandoned          Received by     Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a)          the Estate      Gross Value of
Ref. #                                                                                      and Other Costs)                                            Remaining Assets

 1       Property at 402 Allen Street, New Britain, CT                135,500.00                            0.00                                 0.00                   FA

 2       Property at 1504 Stanley Street, New Britain, CT             160,000.00                            0.00                                 0.00                   FA

 3       Property at 134 Stratford Road, New Britain, CT              150,300.00                            0.00                                 0.00                   FA

 4       Property at 344 Broad Street, New Britain, CT                210,000.00                            0.00                             4,000.00                   FA
          fully encumbered part of sale pending - Motion to sell
         ECF No. 112

 5       Property at 1474 Stanley Street, New Britain, CT             241,100.00                            0.00                                 0.00                   FA

 6       Property at 213 Columbia Street, New Britain, CT             151,100.00                            0.00                                 0.00                   FA

 7       2009 Nissan Rogue                                              5,525.00                            0.00                                 0.00                   FA

 8       2014 Ford F250                                                20,800.00                            0.00                                 0.00                   FA

 9       1994 Toyota Camry                                                  500.00                          0.00                                 0.00                   FA

10       Household goods and furnishings                                3,500.00                            0.00                                 0.00                   FA

11       Television                                                         100.00                          0.00                                 0.00                   FA

12       Wearing Apparel                                                    200.00                          0.00                                 0.00                   FA

13       Checking xxx4117 at People's United Bank                           107.67                          0.00                                 0.00                   FA

14       Checking xx0205 at People's United Bank                              4.00                          0.00                                 0.00                   FA

15       Checking xxx7177 at People's United Bank                             0.00                          0.00                                 0.00                   FA

16       Checking xxx8750 at TD Bank                                          0.00                          0.00                                 0.00                   FA

17       Checking xxx0495 at TD Bank                                        847.15                          0.00                                 0.00                   FA

18       Central Connecticut Development, LLC 50%                       Unknown                             0.00                                 0.00                   FA
          owns 1330, 1336 & 1340 Stanley Street, New
         Britain, CT

19       Central Connecticut Equities, LLC 25%                          Unknown                         4,000.00                             4,000.00                   FA
          Owns 63 & 66 Cottage Street, New Britain, CT , 128
         Stratford Road, New Britain, CT

20       MRZ, LLC 25%                                                   Unknown                         4,000.00                             4,000.00                   FA
          owns 1394 Stanley Street, New Britain, CT & 125,
         141 & 145 Stratford Road, New Britain, CT

21       6 Wellington, LLC 25%                                          Unknown                         2,000.00                             2,000.00                   FA
          owns 6 Wellington Road, New Britain, CT


                                                                                                                                    Printed: 05/07/2019 10:56 AM     V.14.50
                  Case 16-21093                   Doc 208            Filed 05/15/19                 Entered 05/15/19 15:42:00                         Page 8 of 11
                                                                                                                                                                          Exhibit 8


                                                                                Form 1                                                                                    Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 16-21093-JJT                                                                Trustee:         (270170)    Bonnie C. Mangan
Case Name:        ZIPADELLI, JON                                                         Filed (f) or Converted (c): 07/05/16 (f)
                                                                                         §341(a) Meeting Date:        08/12/16
Period Ending: 05/07/19                                                                  Claims Bar Date:             03/06/17

                                1                                        2                           3                      4                    5                   6

                     Asset Description                               Petition/            Estimated Net Value          Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,    Abandoned             Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,       OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                 Remaining Assets

22        64 Roxbury, LLC 25%                                            Unknown                         2,000.00                                 2,000.00                     FA
           owns 64 Roxbury Road, New Britain, Ct

23        Andrews Estates, LLC 50%                                       Unknown                         4,000.00                                 4,000.00                     FA
           owns 1395 & 1484 Stanley Street, New Britain, CT :
          Ditech Financial, LLC has a lien agasint 1395 Stanley
          Street for $110,519.00.

24        Zipadelli Group, LLC 50%                                       Unknown                         Unknown                                      0.00                     FA

25        IRA American Funds                                             1,012.40                             0.00                                    0.00                     FA

26        Claims v. Jason Maxwell, Nicolas Rucci, Ellen                 65,000.00                        4,000.00                                 4,000.00                     FA
           Veneziano & James Macchio, See Docket #
          HHB-CV-XX-XXXXXXX-S

27        Accounts Receivable - Back Rent                               63,121.75                             0.00                                    0.00                     FA

28        Baseball Card Collection                                      10,000.00                             0.00                                    0.00                     FA

29        Checking XXX95 at TD Bank                                      1,523.41                             0.00                                    0.00                     FA

30        Claim vs Robert Zdon, Receiver (u)                             Unknown                         3,000.00                                 3,000.00                     FA
           For return of fees

 30      Assets      Totals (Excluding unknown values)              $1,220,241.38                    $23,000.00                                 $27,000.00                  $0.00



      Major Activities Affecting Case Closing:

                  03/31/19 Distribution made to creditors on 1-17-19. Awaiting zero balance bank statement.

      Initial Projected Date Of Final Report (TFR):       December 31, 2018                Current Projected Date Of Final Report (TFR):       November 23, 2018 (Actual)




                                                                                                                                           Printed: 05/07/2019 10:56 AM     V.14.50
                     Case 16-21093                   Doc 208      Filed 05/15/19                 Entered 05/15/19 15:42:00                               Page 9 of 11
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                        Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         16-21093-JJT                                                                 Trustee:            Bonnie C. Mangan (270170)
Case Name:           ZIPADELLI, JON                                                               Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******0266 - Checking Account
Taxpayer ID #: **-***3016                                                                         Blanket Bond:       $19,960,270.00 (per case limit)
Period Ending: 05/07/19                                                                           Separate Bond: N/A

   1            2                           3                                     4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From              Description of Transaction                 T-Code              $                  $       Account Balance
06/29/17                  Nicola G. Rucci                 sales proceeds for Trustee's Motion to Sell                            20,000.00                                20,000.00
                                                          ECF No. 112.
               {4}                                                                            4,000.00       1110-000                                                     20,000.00
              {19}                                                                            4,000.00       1129-000                                                     20,000.00
              {20}                                                                            4,000.00       1129-000                                                     20,000.00
              {23}                                                                            4,000.00       1129-000                                                     20,000.00
              {26}                                                                            4,000.00       1149-000                                                     20,000.00
07/31/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        27.80        19,972.20
08/31/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        31.60        19,940.60
09/29/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        27.72        19,912.88
10/31/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        30.55        19,882.33
11/28/17      101         BONNIE C. MANGAN                BOND PREMIUM PAYMENT ON BANK                       2300-000                                         3.28        19,879.05
                                                          BALANCE AS OF 10/31/2017 FOR Bond
                                                          #016027937 12-1-17 TO 12-1-18
11/30/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        28.59        19,850.46
12/29/17                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        27.59        19,822.87
01/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        31.36        19,791.51
02/28/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        26.56        19,764.95
03/30/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        28.42        19,736.53
04/30/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        29.35        19,707.18
05/18/18      {30}        Zdon & Associates, LLC          settlement re: dispute over receiver fees          1249-000              3,000.00                               22,707.18
05/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        38.94        22,668.24
06/29/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        37.07        22,631.17
07/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        40.85        22,590.32
08/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        39.51        22,550.81
09/28/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        20.36        22,530.45
10/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                        23.98        22,506.47
01/17/19                  From Account #******0267        TRANSFER IN ORDER TO MAKE                          9999-000              4,000.00                               26,506.47
                                                          DISTRIBUTION TO CREDITORS
01/17/19      102         Bonnie C. Mangan                Dividend paid 100.00% on $3,450.00, Trustee        2100-000                                    3,450.00         23,056.47
                                                          Compensation; Reference:
01/17/19      103         Bonnie C. Mangan                Dividend paid 100.00% on $263.93, Trustee          2200-000                                       263.93        22,792.54
                                                          Expenses; Reference:
01/17/19      104         JA MORGAN LAW, LLC              Dividend paid 100.00% on $2,997.50, Attorney       3210-000                                    2,997.50         19,795.04
                                                          for Trustee Fees (Other Firm); Reference:
01/17/19      105         JA MORGAN LAW, LLC              Dividend paid 100.00% on $3.00, Attorney for       3220-000                                         3.00        19,792.04
                                                          Trustee Expenses (Other Firm); Reference:


                                                                                                   Subtotals :                  $27,000.00              $7,207.96
{} Asset reference(s)                                                                                                                      Printed: 05/07/2019 10:56 AM        V.14.50
                    Case 16-21093                  Doc 208    Filed 05/15/19                 Entered 05/15/19 15:42:00                                  Page 10 of 11
                                                                                                                                                                              Exhibit 9


                                                                              Form 2                                                                                           Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        16-21093-JJT                                                                  Trustee:            Bonnie C. Mangan (270170)
Case Name:          ZIPADELLI, JON                                                                Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******0266 - Checking Account
Taxpayer ID #: **-***3016                                                                         Blanket Bond:       $19,960,270.00 (per case limit)
Period Ending: 05/07/19                                                                           Separate Bond: N/A

   1            2                          3                                    4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From             Description of Transaction                   T-Code              $                  $       Account Balance
01/17/19      106        Stephanie Fontano              Dividend paid of100.00% on $1,200.00;                5600-000                                    1,200.00         18,592.04
                                                        Claim# 11; Filed: $1,200.00; Reference:
01/17/19      107        Connecticut Natural Gas        Dividend paid of 36.51% on $1,889.66; Claim#         7100-005                                       690.02        17,902.02
                         Corporation                    1; Filed: $1,889.66; Reference:
                                                        Stopped on 04/19/19
01/17/19      108        Dr. Dennis S. Gianoli          Dividend paid of 36.51% on $64.00; Claim# 2;         7100-000                                        23.37        17,878.65
                                                        Filed: $64.00; Reference:
01/17/19      109        Savings Bank of Danbury        Dividend paid of 36.51% on $41,087.51;               7100-000                                   15,003.22             2,875.43
                                                        Claim# 3U; Filed: $41,087.51; Reference:
01/17/19      110        TD Bank, N.A.                  Dividend paid of 36.51% on $7,874.60; Claim#         7100-000                                    2,875.43                 0.00
                                                        18; Filed: $7,874.60; Reference:
04/19/19      107        Connecticut Natural Gas        Dividend paid of 36.51% on $1,889.66; Claim#         7100-005                                       -690.02            690.02
                         Corporation                    1; Filed: $1,889.66; Reference:
                                                        Stopped: check issued on 01/17/19
04/19/19      111        UNITED STATES TREASURY         UNCLAIMED DIVIDENDS                                  7100-000                                       690.02                0.00

                                                                              ACCOUNT TOTALS                                     27,000.00              27,000.00               $0.00
                                                                                     Less: Bank Transfers                          4,000.00                   0.00
                                                                              Subtotal                                           23,000.00              27,000.00
                                                                                     Less: Payments to Debtors                                                0.00
                                                                              NET Receipts / Disbursements                      $23,000.00            $27,000.00




{} Asset reference(s)                                                                                                                      Printed: 05/07/2019 10:56 AM        V.14.50
                    Case 16-21093                 Doc 208    Filed 05/15/19                 Entered 05/15/19 15:42:00                                Page 11 of 11
                                                                                                                                                                           Exhibit 9


                                                                             Form 2                                                                                         Page: 3

                                                  Cash Receipts And Disbursements Record
Case Number:        16-21093-JJT                                                               Trustee:            Bonnie C. Mangan (270170)
Case Name:          ZIPADELLI, JON                                                             Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******0267 - Checking Account
Taxpayer ID #: **-***3016                                                                      Blanket Bond:       $19,960,270.00 (per case limit)
Period Ending: 05/07/19                                                                        Separate Bond: N/A

   1            2                         3                                    4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                      Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From            Description of Transaction                 T-Code              $                  $       Account Balance
04/17/18                 James Macchio                 funds to purchase interest in 6 Wellington LLC                           4,000.00                                   4,000.00
                                                       and 64 Roxbury LLC
              {21}                                                                         2,000.00       1129-000                                                         4,000.00
              {22}                                                                         2,000.00       1129-000                                                         4,000.00
01/17/19                 To Account #******0266        TRANSFER IN ORDER TO MAKE                          9999-000                                    4,000.00                 0.00
                                                       DISTRIBUTION TO CREDITORS

                                                                            ACCOUNT TOTALS                                      4,000.00              4,000.00               $0.00
                                                                                    Less: Bank Transfers                            0.00              4,000.00
                                                                            Subtotal                                            4,000.00                  0.00
                                                                                    Less: Payments to Debtors                                             0.00
                                                                            NET Receipts / Disbursements                      $4,000.00                  $0.00



                                                                                                                                 Net             Net                   Account
                                                                            TOTAL - ALL ACCOUNTS                               Receipts     Disbursements              Balances

                                                                            Checking # ******0266                             23,000.00              27,000.00                0.00
                                                                            Checking # ******0267                               4,000.00                  0.00                0.00

                                                                                                                             $27,000.00            $27,000.00                $0.00




{} Asset reference(s)                                                                                                                   Printed: 05/07/2019 10:56 AM        V.14.50
